SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

553
CA 13-01126
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, VALENTINO, AND WHALEN, JJ.


STATE BANK OF TEXAS, PLAINTIFF-RESPONDENT,

                     V                               MEMORANDUM AND ORDER

KAANAM, LLC, DEFENDANT,
MILIND K. OZA AND NAYNA M. OZA,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


LAW OFFICE OF CARL E. PERSON, NEW YORK CITY (CARL E. PERSON OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

MORRISROE HEBERT LLP, BUFFALO (RICHARD J. MORRISROE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Chautauqua County (John
A. Michalek, J.), entered September 25, 2012. The order denied the motion
of defendants Milind K. Oza and Nayna M. Oza seeking, inter alia, leave
to renew.

     It is hereby ORDERED that said appeal is unanimously dismissed without
costs.

     Same Memorandum as in State Bank of Texas v Kaanam, LLC ([appeal
No. 1] ___ AD3d ___ [Aug. 8, 2014]).




Entered:   August 8, 2014                          Frances E. Cafarell
                                                   Clerk of the Court